Order entered March 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00296-CV

                      CJY INVESTMENT, L.L.C., ET AL, Appellants

                                               V.

                             JAMES D. YOO, ET AL, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-04102

                                           ORDER
       We GRANT appellants’ March 1, 2013 motion for an extension of time to file their

notice of appeal. The notice of appeal filed on March 1, 2013 is deemed timely for jurisdictional

purposes.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE